Title: To Thomas Jefferson from Robert Smith, 23 June 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Balt. June 23. 1805
                  
                  Upon receiving your favor of the 21st. I immediately desired the Navy Agent of this place to inform me whether a fast sailing small Vessel could be procured for Porto Rico—upon what terms and where she could be put to sea. As soon as this information shall be Obtained it shall be communicated to you.
                  As you recommend the sending of a person, we shall, I fear, be obliged to send Capt. Tingey unless he can find some person at the yard possessed of the information that may be necessary in reclaiming the Vessel and Cargo. But will such a person be necessary as the letter from the State Department will of course be accompanied with duplicates of all the Ships papers and other documents serving to identify the vessel and Cargo, and to establish the fact that the Cargo is the property of the U. States destined for our Squadron in the Medn. Will the statements made by this Government to the Governor of Porto Rico need the aid of any person to substantiate them? In my opinion this government should not only make a peremptory demand of the immediate release of the vessel and Cargo; but should also insist upon the punishment of the Spanish Officer who thus dared to capture a vessel manifestly employed in our public Service. Practices so injurious and at the same time so degrading to the U. States must be restrained.
                  Agreeably to your very correct ideas of the drawings of the Medal for Comr. Preble I will give the necessary instructions.
                  Respecty.
                  
                     Rt Smith 
                     
                  
               